Case: 09-20015     Document: 00511023331          Page: 1    Date Filed: 02/09/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 9, 2010
                                       No. 09-20015
                                                                       Charles R. Fulbruge III
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAYMOND MAYES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                            USDC No. 4:07-CR-399-ALL


Before REAVLEY, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*
        Raymond Mayes was convicted by a jury of possession with intent to
distribute more than five grams of cocaine base, possession of a firearm in
furtherance of a drug trafficking crime, and possession of a firearm after being
convicted of a felony. Mayes appeals the district court’s denial of his pretrial
motion to suppress. He argues that the search warrant that enabled officers to
collect inculpatory evidence and effectuate his arrest was not supported by
probable cause because the warrant affidavit consisted primarily of material



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20015      Document: 00511023331 Page: 2        Date Filed: 02/09/2010
                                   No. 09-20015

that the drafting officer copied from an earlier affidavit in an unrelated case. He
also argues that we should extend our supervisory powers and order suppression
as a sanction for the misconduct of the drafting officer.
      In reviewing a district court’s denial of a motion to suppress, this court
first determines whether the evidence at issue was obtained by law enforcement
officials acting in objectively reasonable good-faith reliance upon a search
warrant. United States v. Shugart, 117 F.3d 838, 843 (5th Cir. 1997). If the
good-faith exception applies, our inquiry ends, and the district court’s judgment
must be affirmed. United States v. Froman, 355 F.3d 882, 888 (5th Cir. 2004)
(citations omitted). However, if the exception does not apply, we must determine
whether there was a substantial basis for finding probable cause. Id. We review
findings of fact made by a district court on a motion to suppress for clear error
and the district court’s legal conclusions de novo, viewing the evidence in the
light most favorable to the prevailing party. See United States v. Jacquinot, 258
F.3d 423, 427 (5th Cir. 2001).
      Mayes argues that the good-faith exception does not apply in this case
because the drafting officer deliberately falsified or recklessly disregarded the
truth necessary to the finding of probable cause by cutting-and-pasting from an
unrelated affidavit.     Mayes is correct that the good-faith exception is not
applicable if the warrant contains a false statement that was made intentionally
or with reckless disregard for the truth. See United States v. Pope, 467 F.3d 912,
916–17 (5th Cir. 2006); United States v. Mays, 466 F.3d 335, 343 (5th Cir. 2006).
However, while there is evidence that the affidavit in this case may have been
copied recklessly from an earlier affidavit, the record also contains credible
evidence that the facts recited in the affidavit reflect events that actually
occurred and which established probable cause. Moreover, to the extent that the
affidavit contains unverified statements that were carelessly copied from a prior
affidavit, the removal of those statements is without consequence; the remaining
evidence in the affidavit adequa1tely establishes the necessary probable cause

                                        2
   Case: 09-20015   Document: 00511023331 Page: 3        Date Filed: 02/09/2010
                                No. 09-20015

for the issuance of a search warrant. See United States v. Cavazos, 288 F.3d 706,
710 (5th Cir. 2002); United States v. Alvarez, 127 F.3d 372, 374 (5th Cir. 1997)
(citing Franks v. Delaware, 483 U.S. 154 (1978)).
      Thus, Mayes has failed to establish that the district court erred in denying
his motion to suppress. He also has not shown that this case involves rare and
particularly egregious circumstances that might prompt this court to exercise its
supervisory powers and order suppression even though the warrant application,
removed of any false information, demonstrates probable cause. Cf. United
States v. Hasting, 461 U.S. 499, 506–07 (1983) (suggesting that supervisory
powers should be used sparingly); see also Herring v. United States, 129 S. Ct.
695, 702–04 (2009) (reviewing the type of flagrant or systemically negligent
conduct that warrants use of exclusionary rule for deterrence purposes).
Accordingly, the district court’s order is AFFIRMED.




                                        3